DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed on 01/15/2021, 04/28/2021 and 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15 and 17-27 of U.S. Patent No. 10,583,247 (hereinafter 247’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 247’ teaches An infusion pump, comprising: a processing logic configured to control a motor to thereby dispense an infusible fluid from a reservoir, the processing logic comprising a circuit partitioning component; a first power supply configured to provide a first electric power to at least a portion of the processing logic; and a second power supply configured to provide a second electric power to the at least a portion of the processing logic in the event that the first power supply fails to provide the first electric power to the at least a portion of the processing logic; wherein the circuit partitioning component is configured to: allow the first power supply to charge the second power supply, and simultaneously, prohibit the second power supply from providing the second electric power to at least a second portion of the processing logic different than the at least a portion of the processing logic (see claim 1 of 247’).  
Regarding claim 2, 247’ teaches wherein the first power supply includes a first battery (see claim 2 of 247’).  
Regarding claim 3, 247’ teaches wherein the second power supply is a super capacitor (see claim 3 of 247’).   
Regarding claim 4, 247’ teaches wherein the circuit partitioning component includes one or more circuit partitioning components configured to divide the processing logic into first processing logic and second processing logic (see claim 5 of 247’).  .  
Regarding claim 5, 247’ teaches wherein the first processing logic includes a first microprocessor (see claim 9 of 247’).    
Regarding claim 6, 247’ teaches wherein the second processing logic includes a safety microprocessor (see claim 10 of 247’).    
Regarding claim 7, 247’ teaches wherein the one or more circuit partitioning components includes one or more of a diode and a current limiting (see claim 11 of 247’).   
Regarding claim 8, 247’ teaches wherein the diode is configured to allow the first power supply to charge the second power supply while prohibiting the second power supply from providing the second electric power to the first processing logic in the event that the first power supply fails to provide the first electric power to the first processing logic (see claim 12 of 247’).  
Regarding claim 9, 247’ teaches wherein the current limiting is configured to limit the amount of the first electric power available to charge the second power supply (see claim 13 of 247’).  
Regarding claim 10, 247’ teaches wherein the first power supply is configured to provide electrical energy to one or more subsystems included within the infusion pump (see claim 4 of 247’).  .  
Regarding claim 11, 247’ teaches wherein the first power supply and the second power supply are configured to provide electrical energy to an audio system included within the infusion pump (see claim 6 of 247’).  .  
Regarding claim 12, 247’ teaches wherein the audio system is configured to provide an escalating alarm sequence in the event of a loss of a beacon signal, wherein the escalating alarm sequence includes at least a low-intensity alarm and a high-intensity alarm (see claim 7 of 247’).  .  
Regarding claim 13, 247’ teaches wherein the processing logic includes one or more circuit partitioning components configured to allow the first power supply to charge the second power supply by diverting a portion of the first electric power from the at least a portion of the processing logic to the second power supply (see claim 5 of 247’).  
Regarding claim 14, 247’ teaches an infusion pump comprising: a processing logic configured to control a motor configured dispense at least a portion of an infusible fluid contained within a reservoir ; a first battery configured to provide a first electric power to at least a portion of the processing logic; and a super capacitor configured to provide a second electric power to the at least a portion of the processing logic in the event that the first battery fails to provide the first electric power to the at least a portion of the processing logic; wherein the processing logic includes a circuit partitioning component configured to allow the first battery to charge the super capacitor while prohibiting the super capacitor from providing the second electric power to at least a second portion of the processing logic different than the at least a portion of the processing logic (see claim 14 of 247’).  
Regarding claim 15, 247’ teaches wherein the circuit partitioning component includes one or more circuit partitioning components configured to divide the processing logic into first processing logic and second processing logic (see claim 15 of 247’). 
Regarding claim 16, 247’ teaches wherein the first processing logic includes a first microprocessor (see claim 17 of 247’).    
Regarding claim 17, 247’ teaches wherein the second processing logic includes a safety microprocessor(see claim 18 of 247’).   
Regarding claim 18, 247’ teaches wherein the one or more circuit partitioning components includes one or more of a diode and a current limiting (see claim 19 of 247’).    
Regarding claim 19, 247’ teaches wherein the circuit partitioning component is configured to allow the first battery to charge the super capacitor by diverting a portion of the first electric power from the at least a portion of the processing logic to the super capacitor (see claim 15 of 247’).    
Regarding claim 20, 247’ teaches an infusion pump comprising: a processing logic configured to control a motor configured to dispense at least a portion of an infusible fluid contained within a reservoir ; a first power supply configured to provide a first electric power to at least a portion of the processing logic; and a second power supply configured to provide a second electric power to the at least a portion of the processing logic in the event that the first power supply fails to provide the first electric power to the at least a portion of the processing logic; wherein the processing logic includes one or more circuit partitioning components configured to divide the processing logic into first processing logic and second processing logic, the one or more circuit partitioning components configured to allow the first power supply to charge the second power supply while prohibiting the second power supply from providing the second electric power to at least a second portion of the processing logic different than the at least a portion of the processing logic (see claims 1 and 20 of 247’).   
Regarding claim 21, 247’ teaches wherein the first power supply includes a first battery (see claims 2 and 21 of 247’).  .  
Regarding claim 22, 247’ teaches wherein the second power supply is a super capacitor(see claims 3 and 22 of 247’).  
Regarding claim 23, 247’ teaches wherein the first processing logic includes a first microprocessor (see claims 9 and 23 of 247’).    
Regarding claim 24, 247’ teaches wherein the one or more circuit partitioning components further configured to allow the first power supply to charge the second power supply by diverting a portion of the first electric power from the at least a portion of the processing logic to the second power supply (see claim 24 of 247’).   
Regarding claim 25, 247’ teaches wherein the second processing logic includes a safety microprocessor (see claim 25 of 247’).  .  
Regarding claim 26, 247’ teaches wherein the one or more circuit partitioning components includes one or more of a diode and a current limiting (see claim 26 of 247’). 
Regarding claim 27, 247’ teaches wherein the diode is configured to allow the first power supply to charge the second power supply while prohibiting the second power supply from providing the second electric power to the first processing logic in the event that the first power supply fails to provide the first electric power to the first processing logic (see claim 27 of 247’).   
Allowable Subject Matter
Claims 28 is allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 14 and 20 the closest prior art is Lebel et al. (Pub. No. 2003/0055406) not teach or otherwise render obvious in combination with all claim limitations: “wherein the processing logic includes a circuit partitioning component allowing the primary power supply to charge the backup power supply while prohibiting the backup power supply from providing backup electrical energy to at least a second portion of the processing logic different than the at least a portion of the processing logic.”
It should be noted that Lebel et al. teaches  A method (see [0093]) comprising: dispensing an infusible fluid from a reservoir (84, Fig. 3, see [0184]); electrically coupling a first electric power supply (52, Fig. 3) to at least a portion of a processing logic (42, [182]); detecting a failure of the first electric power supply (52) to power the at least a portion of the processing logic (42, see [0204]); electrically coupling a second electric power supply (54, Fig. 3) to the at least a portion of the processing logic (42) after the failure is detected (see [0203]-[0208]); but does not teach 20allowing the first power supply to charge the second power supply, and prohibiting the second power supply from providing the second electric power to at least a second portion of the processing logic different than the at least a portion of the processing logic simultaneously with the allowing act.and it would not have been obvious to one of ordinary skill in the art to modify the devices disclosed by Lebel et al. to include the aforementioned allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783